Opinion by
Mr. Justice Allen.
*110This action was commenced before a Justice of the Peace in the City and County of Denver, and on appeal was carried to the County Court, where a trial was had de novo. There were no pleadings in the case. For convenience, the plaintiff in error will be hereinafter referred to as the defendant, and the defendants in error as the plaintiffs.
The plaintiffs sued for a balance alleged to be due from the defendant on account of work and labor done, and materials furnished, in decorating the lawn and yard surrounding the residence of the defendant. The balance claimed was $201.45. The plaintiffs are landscape architects, engaged in the pursuit of their vocation.
The defendant resisted the action, claiming, first, that the work done and materials furnished were hot of a reasonable value in excess of the amount already paid, and, further, defendant by way of counterclaim alleged that the plaintiffs had been paid, through mistake, the sum of $150.95 over and above the reasonable value of said work and materials, and the defendant sought to recover this sum back from the plaintiffs. The court heard the case without a jury. After considering the evidence, the court found that there was due plaintiffs from defendant the sum of $200.13, and rendered judgment accordingly. To review this judgment, the defendant has sued out a writ of error, and asks to have the same made a supersedeas.
The defendant contends, in effect, that the judgment is manifestly against the weight of the evidence. The testimoney was conflicting, but we find, on reading the record, sufficient to support the finding of the trial court. The contention, therefore, can not be upheld, nor can the judgment be reversed on the ground of insufficient evidence. Fuller v. Stapp, 168 Pac. 653; Davis v. Purcell, 55 Colo. 287, 291, 134 Pac. 107. The supersedeas is denied, and the judgment is affirmed.
Affirmed.
Decision en banc.